NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued January 4, 2018
                                  Decided June 11, 2018

                                           Before

                     DIANE P. WOOD, Chief Judge

                     DAVID F. HAMILTON, Circuit Judge

                     AMY C. BARRETT, Circuit Judge



No. 17-2175

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of
                                                  Illinois, Eastern Division.
       v.
                                                  No. 16 CR 387
ANTHONY DARLING,
    Defendant-Appellant.                          Samuel Der-Yeghiayan,
                                                  Judge.

                                         ORDER


       Before sentencing a defendant to a term of supervised release, a district court
judge must “calculate the guidelines range” and must “assess its appropriateness as a
guide to sentencing the defendant, in light of the sentencing factors in 18 U.S.C.
§ 3553(a) … .” United States v. Downs, 784 F.3d 1180, 1181 (7th Cir. 2015). Neglecting to
do either is “significant procedural error.” Gall v. United States, 552 U.S. 38, 51 (2007).
      Failing to announce at a sentencing hearing the advisory guidelines range for
supervised release is not necessarily a procedural error if the record demonstrates that
No. 17-2175                                                                        Page 2

the judge “was aware of and understood the guidelines recommendation for supervised
release.” United States v. Oliver, 873 F.3d 601, 610 (7th Cir. 2017). Such awareness is
presumed if the sentencing judge had access to a presentence report that calculated the
guideline range, and the judge both referenced the report during sentencing and
imposed a within-range term of supervised release. Id. at 610–11.
       Moreover, when a district judge assesses whether the advisory range for
supervised release is appropriate, the judge is “not required to engage in a separate
comprehensive analysis of the § 3553(a) factors as they appl[y] to [a defendant’s] term
of supervised release after extensively discussing those same factors with respect to [the
defendant’s] prison sentence.” Id. at 611. A term of imprisonment and supervised
release form a single sentence. Id. Thus, a district court judge must only “provide one
overarching explanation and justification—tethered, of course, to the § 3553(a) factors—
for why it thinks a criminal sentence comprised of both terms of imprisonment and
supervised release is appropriate.” Id. (internal citation omitted).
        The issues that Anthony Darling raises in this appeal, and the facts from which
they arise, are materially indistinguishable from those considered in Oliver. As in that
case, the district court here had before it a PSR that properly calculated the guideline
range as one to three years’ supervised release. The district court noted that the PSR
informed its sentencing determination and then imposed a within-range term of
supervised release. Additionally, after reviewing the sentencing factors identified in
section 3553(a), the district court imposed a sentence of 84 months’ imprisonment and
three years of supervised release. There was no gap between its discussion of the
factors, its announcement of the length of imprisonment, and its announcement of the
length of supervised release. The discussion of the section 3553(a) factors applied to
both aspects of the sentence.
      Darling’s sentence is AFFIRMED.